VILLANTI, Judge.
We affirm Mark Glowacki’s conviction for DUI causing serious bodily injury but remand for entry of an order correcting certain sentencing errors.
While Glowacki’s appeal was pending, he filed a motion to correct sentencing errors, objecting to certain costs. The trial court granted this motion but did not enter a corrected judgment and sentence. Glo-wacki argues, and the State properly concedes, that the trial court must enter a new judgment and sentence indicating the objected-to costs have been stricken. We therefore reverse and remand for the ministerial entry of a corrected judgment and sentence at which Glowacki need not be present. See Windisch v. State, 709 So.2d 606 (Fla. 2d DCA 1998).
Affirmed in part, reversed in part, and remanded.
CASANUEVA and KELLY, JJ., Concur.